UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2015 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16255 JOHNSON OUTDOORS INC. (Exact name of Registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-1536083 (I.R.S. Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices) (262) 631-6600 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer (do not check if a smaller reporting company) [] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of May 1, 2015,8,792,341 shares of Class A and 1,212,382 shares of Class B common stock of the Registrant were outstanding. JOHNSON OUTDOORS INC. Index Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations – Three and six months ended April 3, 2015 and March 28, 2014 1 Condensed Consolidated Statements of Comprehensive (Loss) Income – Three and six months ended April 3, 2015 and March 28, 2014 2 Condensed Consolidated Balance Sheets – April 3, 2015, October 3, 2014 and March 28, 2014 3 Condensed Consolidated Statements of Cash Flows – Six months ended April 3, 2015 and March 28, 2014 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 26 Signatures 27 Exhibit Index 28 PART IFINANCIAL INFORMATION Item 1.Financial Statements JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended April 3 March 28 April 3 March 28 (thousands, except per share data) Net sales $ Cost of sales Gross profit Operating expenses: Marketing and selling Administrative management, finance and information systems Research and development Total operating expenses Operating profit Interest income (8
